DETAILED ACTION
	In Reply filed on 05 April 2021, claims 17 and 19-22 are pending. Claims 17 and 19-22 are currently amended. Claim 18 is canceled, and no claim is newly added. Claims 17 and 19-22 are considered in the current Office Action. 
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05 April 2021 has been entered.
 
Claim Objections
Claim 17 is objected to because of the following informalities: 
Claim 17 recites the limitation “said blow pin further bears a second insert or distal insert,” and the underlying term should be corrected to “a distal insert.” 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 21 recites the limitation “at least one of the branches further bears a distal insert,” and there is insufficient antecedent basis for the underlying term in the claim. For the purpose of examination, the limitation would be interpreted as “said blow pin further bears a distal insert.”
Claim 21 recites the limitation “at least one of the branches further bears a distal insert,” and it is unclear whether “a distal insert” of claim 21 means the same as or different from “a distal insert” of claim 17. Also, when “a distal insert” of claim 21 means another distal end (i.e., different one of “a distal insert” of claim 17), an embodiment of a blow pin bearing a plurality of distal inserts does not appear to be supported by Instant Specification. For the purpose of examination, the underlying term would be interpreted as the same distal insert of claim 17. 
Appropriate correction or clarification is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17, 19, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable by Strack (US 20140120204 A1) in view of Miyawaki et al. (US 20160136864 A1, hereinafter Miyawaki).
Regarding claim 17, Strack teaches a method and an apparatus of making a liner of a container (abstract), and the liner is made by the following steps comprising:
preparing molten thermoplastic material (parison, not shown) in a pasty state (¶ [0023]: a parison (not shown) is then guided over the positioning apparatus 10; ¶ [0023]: the hollow liner 44 can be produced from a single layer or a multi-layer plastic material (of note, thus it is intrinsic that the parison is made of thermoplastic material); FIGURE 4), 
placing a pre-molded insert or a proximal insert (container penetration element 38) onto a blow pin (positioning apparatus 10), mounted in rotation about the longitudinal axis (thread 20 of positioning apparatus 10 engaged to tread 36 of container penetration element 38) thereof and comprising a blow molding area (between the first end 12 and the second end 14 where container penetration elements 34 and 38 are inserted, respectively), said insert (38) being arranged in a ring (thread 20) around said pin (10) such that the blow molding area (between the first end 12 and the second end 14 where container penetration elements 34 and 38 are inserted, respectively) of said pin (10) is downstream from or inside said insert (¶ [0023]: the container penetration elements 34, 38 are disposed on the positioning apparatus 10 by rotating the positioning apparatus 10 in a first direction to engage the threads 18, 20 of the 
introducing said blow pin (10) and said insert (38) via a bottom of a mold (blow mold tool (not shown)), the distal height of said pin being at a greater height than the proximal part of said blow pin (10) and a parison (a parison (not shown)) being introduced via the top of the mold, and coating all or part of said insert (38) with the molten thermoplastic material in a pasty state in the form of said parison  or a sleeve (¶ [0023]: a parison (not shown) is then guided over the positioning apparatus 10, and subsequently, a blow mold tool (not shown) closes around the parison and the container penetration elements 34 and 38, securing the parison to the container penetration elements  34 and 38, and forming a substantially fluid-tight connection therebetween; FIGURE 4), 
locking blow-mold shells (blow mold tool) around said insert (38) so as to form a chamber (¶ [0023]: as cited above), and 
injecting a pressurized gas into said chamber (blow mold tool) so as to expand the sleeve from the inside onto the inner surface of said mold or expand the sleeve from the outside by creating negative pressure inside said chamber (¶ [0023]: the positioning apparatus 10 facilitates a proper position and alignment of the container penetration elements 34, 38 in the parison, and the fluid is then caused to flow from the fluid source 39 through the passageway 40 and through the apertures 42 into the environment surrounding the positioning apparatus 10, thereby expanding the parison to conform to the closed blow mold tool and form the hollow liner 44; FIGURE4), 

Of note, although Strack does not explicitly teach that “introducing said blow pin (10) and said insert (38) via a bottom of a mold (blow mold tool),” it would be obvious to one of ordinary skill in the art to introduce the blow pin (10) via a bottom of a mold when (A) a parison (not shown) is then guided over (i.e., from a top to a bottom) the blow pin (positioning apparatus 10), and (B) the proximal end (14) of the blow pin (10) is connected to a fluid source 39 so that the side of the proximal end (14) is limited (¶ [0023]; FIGURE 4). However, Strack does not specifically teach that the thermoplastic material is elastomer or polyurethane. 
Miyawaki discloses a method of making a composite plastic container using a blow molding method (abstract). Miyawaki teaches, as an example of thermoplastic suitable for making a container with a blow molding, polyurethane, polystyrene, PE (polyethylene), PP (polypropylene), phenolic resin, polyvinyl chloride, urea resin, silicone, polyimide, melamine resin, etc. can be used to make a plastic member (40, preform 40a), and the container (10) made of such material has a higher warm-keeping property or cool-keeping property, i.e., lower thermal conductivity (¶ [0120], ¶ [0124]). 
Therefore, it would be obvious to one of skill in the art at the time of filing invention that to substitute a blow-moldable thermoplastic material of Strack with elastomer or polyurethane as taught by Miyawaki in order to make a plastic liner with lower thermal conductivity which would be beneficial to store a fluid (¶ [0124]). 
Regarding claim 19, Strack teaches that the second insert or the distal insert (34) arranged in a ring (thread 18 at the first end 12 of apparatus 10) at the distal end 
	Regarding claim 20, Strack teaches that a parison (not shown) is then guided over the positioning apparatus 10, and subsequently, a blow mold tool (not shown) closes around the parison and one of the container penetration elements 34, 34 and one of the container penetration elements 28, 38, securing the parison to the container penetration elements 24, 28, 34, 38 and forming a substantially fluid-tight connection therebetween, and the positioning apparatus 10 facilitates a proper position and alignment of the container penetration elements 24, 28, 34, 38 in the parison (¶ [0023]; FIGURE 4). Although Strack does not explicitly disclose that the parison is dropped under the effect of gravity, it is intrinsic that the molten parison is dropped by gravity when it is guided over the positioning apparatus 10. 
Regarding claim 21, Strack teaches that the positioning apparatus 10 (i.e., blow pin) further bears a container penetration element 34 (i.e., a distal insert) at first end 12 (i.e., distal end) (¶ [0023]; FIGURE 4). 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable by Strack and Miyawaki as applied to claim 17, and further in view of Ichikawa et al. (JP H0747104 A, hereinafter Ichikawa).
Regarding claim 22, Strack in view of Miyawaki teaches all the claimed limitations but does not teach that the method includes a filling step, after step (v) but prior to releasing the mold, wherein the pouch is filled with a liquid or a gel. 
Ichikawa teaches a medical storage container and a method of producing the container made of thermoplastic resin using blow molding (¶ [0001], ¶ [0012]). The method includes both steps of forming the container and filling it with a liquid in a series in order to simplify the manufacturing process and to minimize contamination of the container before the filling step (¶ [0003], ¶ [0004]). During the process of making the container, after a synthetic resin (12) is blown with air to make a container (17) (step C2), subsequently, a valve (16) is opened to fill the container (17) with a liquid through an inflow pipe (18) (step D2), and a mold (14) is opened after sealing and cutting of the top of the container (steps E2 and F2) (¶ [0012], ¶ [0013], FIGURE 2).
Therefore, it would be obvious to one of ordinary skill in the art at the time of fling invention to modify the method of modified Strack to include a filling step after making a container but before releasing the container from the mold as taught by Ichikawa in order to simplify the manufacturing process and to minimize contamination of the container before filling a liquid (¶ [0003], ¶ [0004]).

Response to Arguments
Applicant’s arguments with respect to claim 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INJA SONG whose telephone number is (571)270-1605.  The examiner can normally be reached on Mon. - Fri. 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571)270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEITH S SHAFI/Primary Examiner, Art Unit 1744